Citation Nr: 0421751	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD (to include major 
depressive disorder).

3.  Entitlement to service connection for a bilateral 5th toe 
disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1969 to May 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  A Notice of Disagreement (NOD) was received in 
December 2002, and a Statement of the Case (SOC) was issued 
in July 2003.  A Substantive Appeal was received in August 
2003.

This appeal also arises from June and July 2003 rating 
actions that denied service connection for a bilateral 5th 
toe disability.  A NOD was received in August 2003, and a SOC 
was issued in December 2003.  A Substantive Appeal was 
received subsequently in December 2003.  Based on a review of 
the record, the Board has characterized the appeal as 
encompassing the three issues on the title page.  

The Board's decision on the claim for service connection for 
a bilateral 5th toe disability is set forth below.  The 
claims for service connection for PTSD and for an acquired 
psychiatric disorder other than PTSD are addressed in the 
remand following the order, being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action on his part is 
required.

As a final preliminary matter, the Board notes that, in the 
above-mentioned August and December 2003 Substantive Appeals, 
the veteran claimed entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  As that issue has not been addressed by 
the RO, it is not properly before the Board, and thus is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on for service connection for a 
bilateral 5th toe disability has been accomplished.

2.  A bilateral 5th toe disability was first manifested many 
years post service, and there is no competent medical 
evidence linking it to the veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral 5th toe 
disability have not been met.  38 C.F.R. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for a bilateral 
toe disability has been accomplished.

In the December 2002 RO letter, the June and July 2003 rating 
actions, the December 2003 SOC, and the February 2004 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit on appeal, the evidence that would substantiate 
his claim, and the evidence that had been considered in 
connection with his appeal.  After each, the veteran was 
given the opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit information and 
evidence.  

Additionally, the Board notes that, in the December 2002 RO 
letter and December 2003 SOC, the veteran was variously 
informed of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence the VA still needed from him; what evidence the VA 
had retrieved and considered in his claims; what evidence he 
had to furnish; what he had to do to obtain assistance from 
the VA in connection with his appeal; and that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2 documents specifically informed the 
appellant of the VCAA and its requirements, and notified him 
that he could help with his claim by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by the VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As explained above, all of these requirements 
have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" the VA receives a complete or 
substantially-complete application for VA benefits.  In the 
case now before the Board, documents meeting the VCAA's 
notice requirements was provided both before and after the 
June and July 2003 rating actions on appeal.  However, the 
Board finds that veteran has not, in any way, been prejudiced 
by the lack of any pre-adjudication notice in this case.  

As indicated above, in December 2002, the RO sent the veteran 
a letter specifically notifying him of the VCAA and its 
requirements and explaining what was needed to substantiate 
the claim for service connection for a bilateral foot 
disability.  The Board notes that this letter was properly 
sent to the veteran subsequent to his September 2002 claim 
for service connection, and prior to the June and July 2003 
ratings actions that denied it.  In January 2003, the RO 
requested that the Social Security Administration (SSA) 
furnish a copy of its decision granting the veteran 
disability benefits, together with medical records underlying 
that determination.  In February 2003, the RO requested that 
G. Demetri, Jr., D.P.M., furnish copies of his records of 
podiatric treatment of the veteran.  As a result of the RO's 
development, Dr. Demetri's records and SSA decisions granting 
the veteran disability benefits and continuing those 
benefits, together with medical records underlying those 
determinations, were associated with the claims file and 
considered in evaluating the veteran's appeal. A SOC 
reflecting consideration of the latter SSA and private 
podiatric records was issued in December 2003, 5 and 6 months 
after the appellant was notified of the rating actions on 
appeal; he and his representative were then afforded an 
opportunity to respond, and the veteran responded with 
additional argument in his December 2003 Substantive Appeal. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that all necessary development as to 
that claim has been accomplished.  The RO has made efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, as documented in the December 2002 
and January and February 2003 RO letters and the December 
2003 SOC.  As noted above, the RO obtained extensive VA 
medical records, private podiatric records, and SSA decisions 
with underlying medical records and associated them with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for a bilateral 5th toe 
disability, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  The claim 
is ready to be considered on the merits.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In this case, the veteran claims service connection for a 
bilateral 5th toe disability that he relates to his military 
service.  However, the Board notes that there are no 
complaints, clinical findings, or diagnoses of any foot or 
toe disability during service or for many years thereafter.  
The feet were normal on both entrance and separation physical 
examinations, and there were no complaints or pathological 
findings pertaining to the feet or toes on March 1976 VA 
general medical examination, at which time the veteran's 
posture, gait, and balance were normal.  

There is also no competent and probative evidence of a nexus 
between any currently-diagnosed bilateral 5th toe disability 
and the veteran's military service.  The first objective 
evidence of any 5th toe disability was the bilateral 5th toe 
claw deformity found on VA outpatient examination of 
September 2002, over 32 years following separation from 
service; however, that the examiner did not relate that 
disability to the veteran's military service.  Although on 
February 2003 podiatric examination Dr. Demetri assessed 
bilateral 5th digit hammertoes & noted the veteran's reported 
history of in-service 5th toe complaints, he did not render a 
medical opinion that the current toe disability was related 
to the veteran's military service.  Significantly, the 
veteran has neither presented nor alluded to the existence of 
any medical opinion to support his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current bilateral toe disability and his military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).     

In the absence of medical evidence of any toe disability in 
service or for many years thereafter, and in view of the lack 
of any competent medical evidence showing a relationship 
between the current bilateral 5th toe disability and the 
veteran's military service, the Board finds that the claim 
for service connection for a bilateral 5th toe disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there simply is no competent evidence 
to support the veteran's assertions, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a bilateral 5th toe disability is 
denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for PTSD, and 
for an acquired psychiatric disorder other than PTSD, has not 
been accomplished.  

In this regard, the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that the claims file contains conflicting 
medical opinion on whether there is a medical relationship 
between the veteran's military and current psychiatric 
disability (identified as PTSD and/or PTSD and  major 
depression by various private physicians).  While at least 
one private physician has indicated that such a relationship 
exists, SSA reports and opinions from two private 
psychologists reflect that the veteran suffers from major 
depression and PTSD that is due to work related incidents in 
1994, more than 20 years after the veteran's discharge from 
service.  

The Board points out, however, that service connection for 
PTSD requires not only a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125; but a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2003).  

In this case, the veteran has claimed, generally, as his in-
service stressful experiences, racism and racial harassment 
suffered during the military.  As any associated experiences 
are not be combat-related, the veteran's lay assertions, 
alone, are not sufficient to establish the occurrence of any 
such  stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  There is no question that any event associated with 
racism typically is not the type of stressor that is 
independently verifiable.  The Board also notes, however, 
that there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records.  Hence, the veteran should be given 
another opportunity to provide information concerning 
specific in-service stressor experiences, and should also be 
invited to submit statements from former service comrades or 
others that establish the  occurrence of any claimed in-
service stressful experiences.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

Regardless of the outcome of the RO's attempts to corroborate 
any of the veteran's claimed in-service stressful 
experiences, the Board notes finds that further medical 
examination, to resolve the conflicting evidence on the 
question of etiology of current psychiatric disability, would 
be helpful, particularly, in resolving the question of the 
veteran's entitlement to service connection for psychiatric 
disability other than PTSD.  Hence, the RO should arrange for 
the veteran to undergo psychiatric examination to obtain such 
opinion.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of all notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility at which it was to have been 
conducted.  

Prior to the examination, the RO must obtain and associate 
with the claims file all records of pertinent outstanding 
medical treatment of the veteran, to ensure that the record 
is complete and that the examiner has his fully documented 
medical history.  

The record indicates continuing psychiatric treatment of the 
veteran at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
pertinent VA records from the abovementioned facility from 
October 2002 to the present time, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also request 
that the veteran provide all evidence in his possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish 
appropriate authorizations to enable it to obtain outstanding 
records from each of the following:  Cumberland Country 
Mental Health, subsequent to June 1, 2000; Nicholas M. 
Kredich, M.D., Sheldon Chase, M.D.; Dr. Jim Miller, a 
psychologist that evaluated the veteran in January 1996; and 
the Wake County Mental Health Center. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC copies of all records 
of psychiatric treatment and evaluation 
of the veteran from October 2002 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should afford the veteran an 
additional opportunity to provide 
additional information regarding 
specific, in-service stressful events 
that led to his PTSD.  Such information 
should include the dates (month and 
year), assigned unit, location, and the 
full names of any individuals involved in 
each event.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

The RO should follow up with any 
necessary action after receiving the 
veteran's response.  If the occurrence of 
any specific any in-service stressful 
experience is corroborated, the RO should 
so state in a report, which is to be 
added to the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request the veteran to 
furnish authorization to enable VA to 
obtain all records of his psychiatric 
treatment and evaluation from Cumberland 
Country Mental Health, P.O. Box 3069, 
Fayetteville, North Carolina 28302-3069 
subsequent to June 1, 2000; Nicholas M. 
Kredich, M.D., Duke University Medical 
Center; Sheldon Chase, M.D., Psychiatric 
Associates of North Carolina, P.A., 859 
Washington Street, Suite 1-A, Raleigh, 
North Carolina 27605; Dr. Jim Miller, a 
psychologist who evaluated him in January 
1996; and the Wake County Mental Health 
Center. 

4.  The RO should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

As appropriate, the RO should advise the 
physician that, in determining whether 
the veteran meets the diagnostic criteria 
for PTSD, only corroborated experiences 
should be considered.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must comment upon the specific 
stressor(s) underlying the diagnosis, as 
well as indicate how the diagnostic 
criteria are otherwise met.  

With respect to each diagnosed acquired 
psychiatric disorder (to include major 
depression, and/or PTSD, as appropriate), 
the doctor should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability is the 
result of any in-service incidents, or 
whether the condition is more likely of 
post-service, work related incidents to 
include exposure to toxic chemicals, and 
being threatened by an employee) in 1994.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility 
at which it was to have been conducted. 

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for PTSD, and for 
acquired psychiatric disability other 
than PTSD, in light of all pertinent 
evidence and legal authority.  

11.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



